      Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 1 of 14 PageID #:204




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    BRIAN NOE, et al.,

                 Plaintiffs,
                                                        No. 21 CV 1668
            v.
                                                        Judge Manish S. Shah
    SMART MORTGAGE CENTERS, INC., et
    al.,

                 Defendants.

                           MEMORANDUM OPINION AND ORDER

         Brian Noe and Eileen Pruitt worked as loan officers for Smart Mortgage

Centers. They filed this lawsuit against Smart and two of its officers, alleging that

defendants failed to pay them minimum and overtime wages and deducted money

from their commissions in violation of the Fair Labor Standards Act, the Illinois

Minimum Wage Act, and Illinois’s Wage Payment Collection Act. Defendants filed a

motion to dismiss based on improper venue, but actually want to compel arbitration. 1

For the reasons discussed below, the motion is granted in part, denied in part.

I.       Legal Standard

         To compel arbitration, a party must show “(1) an agreement to arbitrate, (2) a

dispute within the scope of the arbitration agreement, and (3) a refusal by the

opposing party to proceed to arbitration.” Druco Restaurants, Inc. v. Steak N Shake



1Defendants argue that venue is improper because Noe and Pruitt agreed to arbitrate claims
against Smart. Their motion to dismiss is “rooted in enforcement of the arbitration
agreement,” Brickstructures, Inc. v. Coaster Dynamix, Inc., 952 F.3d 887, 890 (7th Cir. 2020),
and I therefore consider it as one to compel arbitration.
      Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 2 of 14 PageID #:205




Enter., Inc., 765 F.3d 776, 781 (7th Cir. 2014) (quoting Zurich Am. Ins. Co. v. Watts

Indus., Inc., 466 F.3d 577, 580 (7th Cir. 2006)). The Federal Arbitration Act requires

courts “to enforce covered arbitration agreements according to their terms,” Lamps

Plus, Inc. v. Varela, 139 S. Ct. 1407, 1412 (2019) (citing 9 U.S.C. § 2), and put

arbitration agreements on “equal footing” with other contracts. A.D. v. Credit One

Bank, N.A., 885 F.3d 1054, 1060 (7th Cir. 2018) (quoting AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 339 (2011)). The act reflects “a liberal federal policy

favoring arbitration.” Concepcion, 563 U.S. at 339 (quoting Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)). State-law principles of contract

formation decide the validity and scope of an arbitration agreement. Gupta v. Morgan

Stanley Smith Barney, LLC, 934 F.3d 705, 710–11 (7th Cir. 2019) (citing Gore v. Alltel

Commc’ns, LLC, 666 F.3d 1027, 1032 (7th Cir. 2012)).

II.     Facts

        As inside sales loan officers for Smart, Noe and Pruitt sold residential

mortgage loans to borrowers from inside the company’s offices. [1] ¶¶ 6–7. 2 Noe had

the job for six years; Pruitt worked for Smart for less than a year. Id. ¶¶ 16–17. Both

plaintiffs signed written employment contracts, which are largely identical. See [7-1];

[7-2]; [7-3]. 3 These contracts include a choice of law provision selecting Illinois law,




2Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of the filings. The facts are taken from
plaintiffs’ complaint, [1], and the parties’ contracts, which were filed with defendants’
memorandum. [7-1]; [7-2]; [7-3].
3 Noe signed an initial contract in 2013, [7-1], and a subsequent agreement five years later.
[7-2]. Pruitt signed a single contract in 2019. [7-3].

                                             2
    Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 3 of 14 PageID #:206




[7-1] ¶ 19(c); [7-2] ¶ 19(c); [7-3] ¶ 19(c), and a provision requiring that certain disputes

be arbitrated at Smart’s discretion. [7-1] ¶ 19(i); [7-2] ¶ 19(i); [7-3] ¶ 19(i). The

arbitration paragraph reads:

       DISPUTES: Loan Officer agrees that any disputes of the Loan Officer arising
       under this Agreement shall be handled through arbitration at the election of
       Smart. Loan Officer agrees that no litigation, suit or other proceeding shall be
       filed against Smart until such arbitration is concluded in all respects.

Id. The contracts include a provision authorizing Smart to make certain deductions

from amounts due the loan officer, [7-1] ¶ 7; [7-2] ¶ 7; [7-3] ¶ 7, a compensation plan,

[7-1] at 11; [7-2] at 10; [7-3] at 10, and a rider addressing the officer’s status under

federal and state minimum wage and overtime laws. [7-1] at 12–13; [7-2] at 11–12;

[7-3] at 11–12. Noe and Pruitt were paid on commission alone. [1] ¶ 23. From

plaintiffs’ commissions, Smart deducted costs for filing and penalties for alleged

billing, processing, and data entry errors. Id. ¶ 27. Plaintiffs routinely worked more

than forty hours in a workweek, but Smart failed to track their hours or to pay them

minimum and overtime wages. Id. ¶¶ 25–26.

       Plaintiffs filed this lawsuit against Smart seeking unpaid minimum and

overtime wages and other damages under the FLSA and Illinois’s Minimum Wage

Act and Wage Payment and Collection Act. [1] at 19. Noe and Pruitt want to represent

two classes of similarly situated loan officers. Id. ¶¶ 34–60. Plaintiffs also named as

defendants Richard and Brian Birk, the president and vice president of Smart. [1]

¶¶ 9–10. The Birks are not parties to the contracts. See [7-1]; [7-2]; [7-3]. 4



4Richard Birk signed the contracts in his official capacity as president of Smart. See [7-1] at
13; [7-2] at 12; [7-3] at 12.

                                              3
    Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 4 of 14 PageID #:207




III.   Analysis

       A.     The Arbitration Agreement is Enforceable

       Plaintiffs refuse to proceed to arbitration, [15] at 1–2, 9, 5 and so the issues here

are the enforceability and scope of the arbitration clause in Pruitt’s and Noe’s

contracts. See Zurich Am. Ins. Co. v. Watts Indus., Inc., 466 F.3d 577, 580 (7th Cir.

2006). Arbitration agreements are enforceable “save upon such grounds as exist at

law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Plaintiffs contend

that the arbitration clause can’t be enforced because it is unconscionable. [15] at 11–

14. According to Noe and Pruitt, the provision is impermissibly vague since it doesn’t

spell out the cost, timing, or manner of arbitration, allows defendants to choose when

and whether to arbitrate, and was “designed to unfairly surprise.” Id. Plaintiffs also

object to an application of the provision that would bar them from asserting class

action claims. Id.

       In Illinois, a contract does not fail for vagueness “if the court is able from the

terms and provisions thereof, under proper rules of construction and applicable rules

of equity, to ascertain what the parties have agreed to do.” Schulze & Burch Biscuit

Co. v. Tree Top, Inc., 831 F.2d 709, 716 (7th Cir. 1987) (quoting Gale v. York Center

Cmty. Coop., Inc., 21 Ill.2d 86 (1961)). Plaintiffs are correct that the disputes

provision is skimpy on the details. See [7-1] ¶ 19(i); [7-2] ¶ 19(i); [7-3] ¶ 19(i). But the

FAA fills in some gaps, see Schulze, 831 F.2d at 716, and the contract is clear that




5While plaintiffs are willing to arbitrate their claims on a class-wide basis, they refuse to
proceed to individual arbitration. [15] at 1–2, 9.

                                             4
   Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 5 of 14 PageID #:208




Noe, Pruitt, and Smart agreed to arbitrate a broad swath of issues. [7-1] ¶ 19(i); [7-2]

¶ 19(i); [7-3] ¶ 19(i). That’s enough to survive a vagueness challenge. See Schulze, 831

F.2d at 715–16 (enforcing an arbitration clause that read “ALL DISPUTES UNDER

THIS TRANSACTION SHALL BE ARBITRATED IN THE USUAL MANNER”); see

also Green v. U.S. Cash Advance Illinois, LLC, 724 F.3d 787, 793 (7th Cir. 2013)

(“Section 5 [of the FAA] allows judges to supply details in order to make arbitration

work.”).

      Is the arbitration agreement otherwise unconscionable? A contract can be

unconscionable based on procedure, substance, or both. See Kinkel v. Cingular

Wireless LLC, 223 Ill.2d 1, 20–28 (2006). A contract is procedurally unconscionable

“where a term is so difficult to find, read, or understand that the plaintiff cannot fairly

be said to have been aware he was agreeing to it, and also takes into account a lack

of bargaining power.” Jackson v. Payday Fin., LLC, 764 F.3d 765, 777 (7th Cir. 2014)

(quoting Razor v. Hyundai Motor Am., 222 Ill.2d 75 (2006)). Substantive

unconscionability refers to terms “which are inordinately one-sided in one party’s

favor.” Razor, 222 Ill.2d at 100.

      Plaintiffs’ arguments for unconscionability mostly turn on a misunderstanding

about what defendants are seeking. Noe and Pruitt are convinced that defendants

want to bar class action claims by requiring them to arbitrate on an individual basis,

[15] at 11–14, but that’s not the issue here. No class has been certified in this case,

and defendants are trying to compel the plaintiffs—Noe and Pruitt—to arbitrate their

claims, not to enforce a class action waiver. [7]. Plaintiffs’ other arguments for



                                            5
    Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 6 of 14 PageID #:209




unconscionability don’t add up. 6 The provision isn’t procedurally unconscionable

because Noe and Pruitt have not alleged a lack of bargaining power or shown why

the provision was difficult to understand. [15] at 11–14. True, the clause is short on

detail, but that doesn’t mean that plaintiffs weren’t aware that they were agreeing to

arbitrate issues that might arise with their employer. See Jackson, LLC, 764 F.3d at

781; Schulze & Burch Biscuit Co. v. Tree Top, Inc., 831 F.2d 709, 716 (7th Cir. 1987).

Concerning the substance of the provision, Smart may choose whether to arbitrate

certain claims, but the agreement does not give it control over the process. Neither

the vagueness of the arbitration procedures nor the discretion given to Smart

constitutes terms that are “inordinately one-sided.” Razor, 222 Ill.2d at 100; see

Carter v. SSC Odin Operating Co., LLC, 976 N.E.2d 344, 350–53 (2012) (finding an

arbitration agreement enforceable where a plaintiff’s promise to arbitrate was not

met with a reciprocal promise by a defendant); Morgan v. Bill Kay Chrysler Plymouth,

No. 01 C 3871, 2002 WL 31133102, at *4 (N.D. Ill. July 17, 2002) (a similar provision

was not unconscionable under Illinois law). The arbitration agreement is not

impermissibly vague or unconscionable, and is enforceable.




6 The cases cited by plaintiffs are distinguishable. Unconscionability wasn’t at issue in
Deposit Guar. Nat’l Bank, Jackson, Miss. v. Roper, 445 U.S. 326 (1980) or in Carnegie v.
Household Int’l, Inc., 376 F.3d 656 (7th Cir. 2004). The question in Kinkel v. Cingular
Wireless, LLC was the unconscionability of a class action waiver, which isn’t a factor in this
case. 223 Ill.2d 1 (2006). The rule from Wright v. Universal Mar. Serv. Corp., 525 U.S. 70, 80-
81 (1998) is specific to the context of collective bargaining agreements. See Vega v. New Forest
Home Cemetery, LLC, 856 F.3d 1130 (7th Cir. 2017).

                                               6
    Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 7 of 14 PageID #:210




       B.     The Arbitration Agreement Covers Plaintiffs’ Claims Against
              Smart

       Plaintiffs’ contracts include an enforceable arbitration clause. Do their claims

against Smart fall within the scope of that agreement? Noe and Pruitt say no for two

reasons: first, because their disputes arise under federal and state statutes, not the

employment contracts, [15] at 4–7; second, because plaintiffs are asserting class

action claims, and the agreement is silent as to such claims. Id. at 8–9. 7

       Illinois contract law decides whether the arbitration clause in plaintiffs’

contracts extends to a given dispute. See Gore v. Alltel Commc’ns, LLC, 666 F.3d 1027,

1032 (7th Cir. 2012) (citing Rosenblum v. Travelbyus.com Ltd., 299 F.3d 657, 662 (7th

Cir. 2002)). Whether plaintiffs’ statutory claims are arbitrable depends on “the

relationship of the [claims] to the subject matter of the arbitration clause,” Gore, 666

F.3d at 1036 (quoting In re Oil Spill by the “Amoco Cadiz” Off the Coast of France

March 16, 1978, 659 F.2d 789, 794 (7th Cir. 1981)), and I must compel arbitration

“unless it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.” Int’l Bhd. of Elec.

Workers Loc. 2150 v. Next Era Energy Point Beach, LLC, 762 F.3d 592, 594 (7th Cir.



7 Plaintiffs also argue that Smart has implicitly waived its right to arbitrate because it has
filed suit against Noe and Pruitt in other cases. [15] at 14–16. While a party can waive its
right to arbitrate by dragging its feet on the way to arbitration or otherwise “acting
inconsistently with the right to arbitrate,” Brickstructures, Inc. v. Coaster Dynamix, Inc., 952
F.3d 887, 891–93 (7th Cir. 2020), defendants have not done so here. That Smart chose to
resolve other matters against plaintiffs in court, rather than through arbitration, does not
waive its right to arbitrate the claims in this case. Nothing required the company to arbitrate
all disputes that arose with Noe and Pruitt. See [7-1]; [7-2]; [7-3]. Smart didn’t drag its feet
in this case, either: it sought arbitration in its first response to plaintiffs’ complaint. [6].
Smart has not waived its right to arbitration.

                                               7
   Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 8 of 14 PageID #:211




2014) (quoting United Steel, Paper and Forestry, Rubber, Mfg., Energy Allied Indus.

And Serv. Workers Intern. Union v. TriMas Corp., 531 F.3d 531, 535 (7th Cir. 2008)).

In the case of broad arbitration clauses, courts “presume arbitrability.” Id. (citing AT

& T Techs., Inc. v. Commnc’ns Workers of America, 475 U.S. 643, 649 (1986)). But

arbitration is essentially a matter of consent and “a court may order arbitration of a

particular dispute only where the court is satisfied that the parties agreed to arbitrate

that dispute.” Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 296 (2010).

      The arbitration clause in the contracts covers “any disputes of the Loan Officer

arising under this Agreement.” [7-1] ¶ 19(i); [7-2] ¶ 19(i); [7-3] ¶ 19(i). This broad

language does not restrict coverage to contractual claims. See Sweet Dreams

Unlimited, Inc. v. Dial-A-Mattress Int’l, Ltd., 1 F.3d 639, 642 (7th Cir. 1993) (Claims

that “arise out of” an agreement include “all disputes having their origin or genesis

in the contract, whether or not they implicate interpretation or performance of the

contract per se.”). It’s true that defendants owed duties to plaintiffs that were

independent of their employment agreements. But statutory claims, including those

arising under the FLSA and Illinois wage laws, may be subject to an enforceable

arbitration agreement. See Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth,

Inc., 473 U.S. 614, 627 (1985) (“[A]bsent ... compelling considerations, the [FAA] itself

provides no basis for disfavoring agreements to arbitrate statutory claims.”);

Koveleskie v. SBC Cap. Mkts., Inc., 167 F.3d 361, 364 (7th Cir. 1999) (finding

employment-related discrimination claims under Title VII arbitrable, and that “[t]he

party challenging arbitration has the burden of showing that it is precluded”);



                                           8
    Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 9 of 14 PageID #:212




Marzano v. Proficio Mortg. Ventures, LLC, 942 F.Supp.2d 781, 788–92 (N.D. Ill. 2013)

(FLSA claims were arbitrable based on a broad arbitration agreement). 8 What

matters here is the relationship between the facts underlying plaintiffs’ claims and

the agreements that they signed. See Kiefer Specialty Flooring, Inc. v. Tarkett, Inc.,

174 F.3d 907, 910 (7th Cir. 1999); Gore v. Alltel Commc’ns, LLC, 666 F.3d 1027, 1036

(7th Cir. 2012) (finding an Illinois statutory fraud claim arbitrable under a broad

arbitration agreement where the facts underlying the fraud allegation were based on

the parties’ contract).

       Noe and Pruitt signed a broad arbitration clause and their statutory claims are

inextricably linked to the subject matter of the contracts—their employment by

Smart. The issues underlying plaintiffs’ statutory claims—the rate and manner of

pay, hours worked, and deductions from commissions—are all addressed in the

contracts. See [7-1]; [7-2]; [7-3]. Noe and Pruitt’s minimum and overtime wage claims

are disputes that arise under their agreement because they concern the wages Smart

owed plaintiffs as Smart’s employees. See [1] ¶¶ 40–75. Similarly, their claims under

the Illinois Wage Payment Collection Act are arbitrable because they are grounded

on the commission payment scheme created by the employment contracts. See id.

¶¶ 76–82. Noe and Pruitt agreed to arbitrate disputes arising under their



8 Plaintiffs’ reliance on forum selection case law is not helpful because the rules governing
the interpretation of forum selection clauses are different than those applicable to arbitration
agreements. While it’s true that an arbitration clause is “a specialized forum selection
clause,” Jackson v. Payday Fin., LLC, 764 F.3d 765, 774 (7th Cir. 2014), courts assess the
coverage of arbitration clauses in light of the FAA’s “liberal federal policy favoring
arbitration.” AT & T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (quoting Moses H.
Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)).

                                               9
    Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 10 of 14 PageID #:213




agreements; their claims here center on matters that the contracts clearly addressed,

and so this lawsuit against Smart falls within the scope of the arbitration provision

and is subject to arbitration.

       The precise parameters of that arbitration—the arbitrator, rules, and status of

class action claims—remain to be decided. Neither party has moved to arbitrate class

claims and so I do not reach that issue. Plaintiffs argue that forcing them to arbitrate

their individual disputes with Smart constitutes a “silent class waiver,” [15] at 9, but

that’s not accurate. 9 Noe and Pruitt cannot maintain this class action in their names

while arbitrating with Smart, but defendants have not moved to compel arbitration

on a class-wide basis (or prohibit it). Whether class arbitration is available is a

separate question for the court to answer if a party seeks to arbitrate on a class wide

basis (or seeks to bar class arbitration as a matter of contract). See Herrington v.

Waterstone Mortg. Corp., 907 F.3d 502, 506–11 (7th Cir. 2018). Although plaintiffs

assume Smart is trying to stop class arbitration, Smart hasn’t committed itself to

that position. The parties have not fully briefed this issue.

       Noe and Pruitt also make arguments about the procedures of arbitration, but

these questions are not necessarily for me to answer. Again, the parties have not fully

addressed whether the contracts’ provision for arbitration at the election of Smart

sets a limit on the type of arbitration or if the choice between binding and nonbinding

arbitration amounts to a procedural issue, one that “[grows] out of the dispute and



9 The cases plaintiffs cite are not relevant here because they concern whether a contract
requires class arbitration. See, e.g., Lamps Plus v. Varela, 139 S. Ct. 1407 (2019). Neither
party has moved to arbitrate on a class-wide basis in this case.

                                            10
  Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 11 of 14 PageID #:214




[bears] on its final disposition” and is presumptively for an arbitrator to decide. See

Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 685 (2010) (quoting

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002)); Green Tree Fin. Corp.

v. Bazzle, 539 U.S. 444, 452 (2003) (plurality opinion) (finding a question about the

“kind of arbitration proceeding the parties agreed to” which did not “concern a state

statute or judicial procedures” to be fit for arbitration); Lumbermens Mut. Cas. Co. v.

Broadspire Mgmt. Servs., Inc., 623 F.3d 476, 482 (7th Cir. 2010). Or maybe the

contract is one that provides no details, leaving me with the authority to supply them

under Section 5 of the FAA (if a party asks). See 9 U.S.C. § 5; Schulze & Burch Biscuit

Co. v. Tree Top, Inc., 831 F.2d 709, 716 (7th Cir. 1987). The contract’s reference to

litigation after arbitration suggests that the parties expected contested proceedings

to follow arbitration, perhaps a sign that binding arbitration was not part of the

bargain. But since defendants are not asking to compel a certain type of arbitration,

all of these issues are unresolved.

      The agreement is enforceable, plaintiffs’ claims against Smart fall within the

scope of the arbitration clause, and defendants’ motion to compel is granted as to the

claims against Smart.

      C.     The Non-Party Defendants Cannot Compel Arbitration

      The arbitration clause is enforceable against the parties to the contracts: Noe,

Pruitt, and Smart. Non-parties—Richard and Brian Birk, officers of Smart—have

also moved to compel arbitration of plaintiffs’ claims against them. [6]. In Illinois,

generally only the parties to an arbitration agreement can compel arbitration. See



                                          11
   Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 12 of 14 PageID #:215




Sosa v. Onfido, Inc., 8 F.4th 631, 639 (7th Cir. 2021); Carter v. SSC Odin Operating

Co., LLC, 976 N.E.2d 344, 359 (2012). The Birks say they can compel plaintiffs to

arbitrate because Noe and Pruitt allege “substantially independent and concerted

misconduct by both” Smart and the Birks, and, alternatively, because the Birks are

the agents of a principal (Smart) that is a party to the arbitration agreement. [7] at 5

(citing Hoffman v. Deloitte & Touche, LLP, 143 F.Supp.2d 995 (N.D. Ill. 2001); Hughes

Masonry Co., Inc. v. Greater Clark Cnty. Sch. Bldg. Corp., 659 F.2d 836 (7th Cir.

1981)).

       “Traditional principles of state law” decide whether the Birks (non-parties) can

enforce the arbitration agreement against plaintiffs. Scheurer v. Fromm Fam. Foods

LLC, 863 F.3d 748, 752 (7th Cir. 2017) (citing Arthur Andersen LLP v. Carlisle, 556

U.S. 624, 631 (2009)). Both agency and equitable estoppel are Illinois doctrines under

which a non-signatory can enforce an arbitration agreement. See Sosa, 8 F.4th at 639

(citing Ervin v. Nokia, Inc., 349 Ill.App.3d 508 (1st Dist. 2004)). Defendants’ agency

argument is undeveloped, and it fails because defendants have not offered evidence

that Smart had control and authority over the Birks’ work. See Sosa, 8 F.4th at 641

(“[T]he elements of control and authority are essential to establish agency” in

Illinois.). The complaint describes Richard Birk as the president of Smart, [1] ¶ 9, and

Brian Birk as vice president, id. ¶ 10, and Richard signed each of the contracts at

issue in his official capacity. See [7-1] at 13; [7-2] at 12; [7-3] at 12. But job titles and

signatures alone do not show the required elements; without showing control and




                                             12
     Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 13 of 14 PageID #:216




authority, the Birks cannot qualify for the agency exception. See Chemtool, Inc. v.

Lubrication Techs., Inc., 148 F.3d 742, 745 (7th Cir. 1998).

        Defendants’ estoppel argument also fails. To prove estoppel, defendants

needed to show that Noe and Pruitt induced the Birks to rely to their detriment on

statements or conduct made by plaintiffs. See Sosa, 8 F.4th at 641 (citing Ervin, 349

Ill.App.3d 508). 10 Plaintiffs’ agreements with Smart did not include any

representations that would induce the Birks to rely on the arbitration provision, and

defendants have not identified evidence that they detrimentally relied on plaintiffs’

representations (for good reason, given the procedural posture of the case). The Birks

were not parties to the arbitration agreement with Noe and Pruitt and have not

shown why they have the right to compel plaintiffs to arbitrate claims against them.

        The motion to compel is denied as to plaintiffs’ claims against Richard and

Brian Birk.




10 The cases cited by defendants do not control. Hoffman v. Deloitte & Touche, LLP, involved
a federal standard for estoppel that has not been accepted in Illinois. 143 F.Supp.2d 995 (N.D.
Ill. 2001); see Sosa, 8 F.4th at 641–42. Hughes Masonry Co., Inc. v. Greater Clark Cnty. Sch.
Bldg. Corp., 659 F.2d 836 (7th Cir. 1981) has been undermined by the United States Supreme
Court’s decision in Arthur Andersen. Scheurer v. Fromm Fam. Foods LLC, 863 F.3d 748, 753–
55 (7th Cir. 2017) (citing Arthur Andersen LLP v. Carlisle, 556 U.S. 624 (2009)). Hughes
Masonry is also factually distinct: that case involved a party seeking to manipulate the
arbitration process to its advantage by selectively avoiding arbitration, but Noe and Pruitt
are attempting to avoid individual arbitration altogether, not take advantage of their
contractual promises.

                                              13
     Case: 1:21-cv-01668 Document #: 29 Filed: 09/21/21 Page 14 of 14 PageID #:217




IV.     Conclusion

        Defendants’ motion to compel arbitration, [6], is granted in part and denied in

part. Plaintiffs must arbitrate their claims with Smart and this case is stayed with

respect to those claims pending arbitration. 11 Smart, Noe, and Pruitt shall file a

report on the status of arbitration proceedings on October 12, 2021, and if any party

believes additional motion practice is necessary to settle the scope of arbitration, an

appropriate motion should be filed by October 12, 2021. Plaintiffs are not compelled

to arbitrate their claims against Richard and Brian Birk. The Birks shall file an

answer by October 12, 2021.



ENTER:

                                                   ___________________________
                                                   Manish S. Shah
                                                   United States District Judge
Date: September 21, 2021




11The proper course of action when a party seeks to invoke an arbitration clause is to stay
the proceedings pending arbitration rather than to dismiss outright. See Tice v. Am. Airlines,
Inc., 288 F.3d 313, 318 (7th Cir. 2002); Cont’l Cas. Co. v. Am. Nat. Ins. Co., 417 F.3d 727, 732
n.7 (7th Cir. 2005); 5C Charles Alan Wright et al., Federal Practice and Procedure § 1360 (3d.
ed.).
                                              14
